Citation Nr: 0711393	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  99-17 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disabilities of the knees, low back, and hips, claimed as due 
to left and right knee surgeries conducted at a VA facility 
in 1994.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to August 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part, 
denied entitlement to compensation under 38 U.S.C.A. § 1151 
for back, hip, and knee problems.  

In December 2002, the Board issued a decision granting a 100 
percent rating for PTSD.  That issue is no longer on appeal.

In December 2002 the Board undertook further development of 
the claim for benefits under 38 U.S.C.A. § 1151, pursuant to 
the provisions of 38 C.F.R. § 19.9 (2002) and Board 
procedures then in effect.  However, the provision of 
38 C.F.R. § 19.9 purporting to confer upon the Board the 
jurisdiction to adjudicate claims on the basis of evidence 
developed by the Board but not reviewed by the RO was later 
held to be invalid.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  

Hence, the Board remanded the claim in October 2003 for 
completion of the development action requested, and 
consideration of the claim in light of the additional 
evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Subsequent to the Board's previous remand, the courts have 
issued several decisions that have an impact on the veteran's 
appeal, and require that it be remanded.

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  
In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veteran's Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The RO sent the veteran a VCAA notice letter in March 2001, 
which indicated that VA is required to explain to the veteran 
the necessary information or evidence required to grant the 
benefit sought.  However, this letter failed to include such 
an explanation.  In March 2004 the veteran was furnished a 
second VCAA letter regarding entitlement to compensation 
under 38 U.S.C.A. § 1151 for disabilities of the knees, low 
back, and hips, however, this letter also failed to inform 
him of the information and evidence necessary to substantiate 
his claim.  

Failure to provide notice of what evidence is needed to 
substantiate the claim is ordinarily prejudicial.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Thus, the Board finds that remand is 
required so that the notice deficiency can be remedied prior 
to appellate review.  

While the August 1999 statement of the case (SOC) and the 
July 2002 and December 2006 supplemental SOCs (SSOCs) 
discussed the evidence necessary to substantiate the claim, 
the United States Court of Appeals for the Federal Circuit 
has held that the duty to notify cannot be satisfied by 
reference to various post-decisional communications, such as 
the SOC and SSOCs.  Mayfield v. Nicholson, 444 F. 3d 1328 
(Fed. Cir. 2006).  Thus, these documents cannot serve to 
provide VCAA notice.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
in accordance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), specifically 
informing him of the information and 
evidence required to substantiate his 
claim.  

2.  After ensuring the above, and any 
additional development deemed 
appropriate, is complete, re-adjudicate 
the claim.  If the claim remains denied, 
issue a supplemental statement of the 
case before returning the claim to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



